Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scopelianos (US Patent 5,522,879) as evidenced by US Patent 4,557,880.
Regarding claim 1, Scopelianos teaches a self-adaptive system comprising a substrate comprising a piezoelectric material, the substrate having a first surface configured to generate a first charge upon application of a mechanical stress to the substrate and a liquid comprising a plurality of ions in contact with the first surface wherein at least one of the plurality of ions electrostatically couples to the first surface of the substrate in response to the generation of the first charge on the first surface [2:65-3:3, Example and claim 1].
Regarding claim 2, the piezoelectric material comprises a plurality of fibers. 
Regarding claim 3, Scopelianos teaches the plurality of fibers have an average diameter in the claimed range [US Patent 4,04331 which is incorporated in Scopelianos].
Regarding claim 4, the piezoelectric material has a piezoelectricity coefficient in the claimed range as evidenced by US Patent 4,557,880.
Regarding claim 5, the piezoelectric material includes polyvinylidene fluoride. It is also noted that the recited markush group are considered to be known equivalents in the art and would have been obvious to one of ordinary skill in the art. 
Regarding claim 6, the piezoelectric material is not chemically modified. 
Regarding claim 10, the liquid is in direct contact with the first surface of the substrate. 
Regarding claim 11, the liquid is selected from the group consisting of a biological fluid and sea water. 
Claims 1-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagstrom et al. (WO 2014/161920) as evidenced by US Patent 4,557,880.
Regarding claims 1-2, Hagstrom et al. teaches a self-adaptive system comprising a substrate comprising a piezoelectric material (a plurality of piezoelectric fibers), the substrate having a first surface configured to generate a first charge upon application of a mechanical stress to the substrate and a liquid (sea water) comprising a plurality of ions in contact with the first surface wherein at least one of the plurality of ions electrostatically couples to the first surface of the substrate in response to the generation of the first charge on the first surface
Regarding claim 3, Hagstrom et al. teaches the plurality of fibers have an average diameter in the claimed range.
Regarding claim 4, the piezoelectric material has a piezoelectricity coefficient in the claimed range as evidenced by US Patent 4,557,880.
Regarding claim 5, the piezoelectric material includes polyvinylidene fluoride. It is also noted that the recited markush group are considered to be known equivalents in the art and would have been obvious to one of ordinary skill in the art. 
Regarding claim 6, the piezoelectric material is not chemically modified. 
Regarding claim 7, Hagstrom et al. teach the liquid is a solution, suspension or supersaturated solution.
Regarding claim 8, Hagstrom et al. the plurality of ions comprises Ca2+ , HPO4-2, HCO3- , CO32- , Cu2+ or a combination as Hagstrom teaches sea water.
Regarding claim 9, the plurality of ions is present at a concentration of greater than 1mM as Hagstrom et al. teaches salt water.
Regarding claim 10, the liquid is in direct contact with the first surface of the substrate. 
Regarding claim 11, the liquid is selected from the group consisting of a biological fluid and sea water. 
Regarding claim 12, the system is free of biological cells.
Regarding claims 13-14, Hagstrom et al. teach a method of adapting one or more properties of a material with the method comprising contacting a substrate comprising a piezoelectric material with a liquid comprising a plurality of ions and applying mechanical stress (stretching or hydrostatic pressure or voltage) to the substrate to provide a material having one or more adapted properties. 
Regarding claim 18, the substrate and the liquid are contacted invitro as they are not in a living organism. 
Regarding claim 19, the material having one or more adapted properties comprises the substrate and the at least one ion of the plurality of ions and the at least one ion electrostatically coupled to a surface of the substrate. 
Regarding claim 20, Hagstrom et al. are silent regarding the claimed increase in modulus. However, Hagstrom et al. teach such a similar process, with such similar materials, the claimed increase in modulus is necessarily inherent to the material and method of Hagstrom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scopelianos (US Patent 5,522,879).
Regarding claim 7, Scopelianos teach the liquid is a solution, suspension or supersaturated solution as Scopelianos teaches body fluids as the liquid which would include blood. In the alternative, it would have been obvious to one of ordinary skill in the art the bodily fluids of Scopelianos teaches the recited liquid is a solution, suspension or supersaturated solution or select from bodily fluids to tailor the material for end use. 
Regarding claim 8, the plurality of ions comprises Ca2+ , HPO4-2, HCO3- , CO32- , Cu2+ or a combination thereof as Scopelianos teaches body fluids which would include blood. In the alternative, it would have been obvious to one of ordinary skill in the art the bodily fluids of Scopelianos teaches the recited plurality of ions comprises Ca2+ , HPO4-2, HCO3- , CO32- , Cu2+ or a combination thereof or select from bodily fluids including blood to tailor the material for end use. 
Regarding claim 9, the plurality of ions is present at a concentration of greater than 1mM as Scopelianos teaches body fluids which would include blood. In the alternative, it would have been obvious to one of ordinary skill in the art the bodily fluids of Scopelianos teaches the recited concentration of greater than 1mM or select from bodily fluids including blood to tailor the material for end use. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagstrom et al. (WO 2014/161920).
Regarding claim 17, Hagstrom et al. are silent regarding the claimed period of time of applying the stress, However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed period of time through routine experimentation in order to affect the fiber properties.
Regarding claims 18-19, Hagstrom et al. are silent regarding the claimed frequency of force of the stress. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed frequency and force through routine experimentation in order to affect the fiber properties, electric field, and piezoelectric effect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789